Citation Nr: 0415776	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-15 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
neurological disability of the right upper extremity as a 
residual of a cerebrovascular accident.  

2.  Entitlement to a rating in excess of 10 percent for a 
neurological disability of the right lower extremity as a 
residual of a cerebrovascular accident.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

REMAND

The veteran had active military service from August 1965 to 
August 1967.

The claims concerning residuals of a cerebrovascular accident 
come to the Board of Veterans' Appeals (Board) from a May 
2002 RO rating decision.  The veteran filed a notice of 
disagreement in August 2002, the RO issued a statement of the 
case later that month, and the veteran perfected his appeal 
in September 2002.  The procedural history of the claim for 
service connection for PTSD is discussed below.

At a December 2003 Board hearing, the veteran indicated that 
he was seeking an increased rating for his service-connected 
diabetes mellitus.  This matter has not been developed or 
certified for appeal, and is not inextricably intertwined 
with the issues now before the Board on appeal.  Therefore, 
it is referred to the RO for appropriate action. 
 
Residuals of a cerebrovascular accident

In January 2004, the veteran submitted an authorization form 
to obtain records of treatment by Rajesh Sethi, M.D., at 
Neuroscience Consultants of Northern Virginia.  On the form 
the veteran indicated that the records would reflect 
treatment for stroke between January 2001 and February 2002 
(a period relevant to his claims on appeal).  The RO should 
attempt to obtain these records in accordance with 38 C.F.R. 
§ 3.159(c)(1).  As the original authorization form (signed in 
August 2003) was only valid for 180 days, the RO should ask 
the veteran to submit a new one.  

Although the RO has sent two letters to the veteran (in June 
2001 and March 2003) in accordance with the Veterans Claims 
Assistance Act of 2000, neither letter actually addressed his 
claims for increased ratings for the residuals of a cerebral 
accident.  The RO should send the veteran a new notification 
letter specifying what information and evidence is necessary 
to substantiate his claims for increased ratings, which 
portion of any such information or evidence is to be provided 
by him, and which portion must be provided by VA.  

The veteran most recently underwent an examination for VA 
purposes in April 2002.  At the December 2003 hearing, his 
representative raised concerns that the report of this 
examination was inadequate in terms of addressing the 
relevant rating criteria (Diagnostic Codes 8514 and 8520).  
The Board agrees.  Moreover, by the time this case is 
returned following remand, the report of that examination 
will be too dated to be considered contemporaneous.  The RO 
should therefore schedule a new examination (as detailed 
below).

PTSD

By an April 2003 rating decision, the RO denied service 
connection for PTSD.  The RO notified the veteran about this 
rating decision in an April 2003 letter, and he submitted a 
notice of disagreement in May 2003.  The RO has yet to 
provide the veteran with a statement of the case on this 
issue, however, and this should be done.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the Board REMANDS this case for the following 
actions:

1.  Send the veteran a letter specifying 
what information and evidence is 
necessary to substantiate his claims for 
a rating in excess of 20 percent for a 
neurological disability of the right 
upper extremity as a residual of a 
cerebrovascular accident, and for a 
rating in excess of 10 percent for a 
neurological disability of the right 
lower extremity as a residual of a 
cerebrovascular accident.  Ensure that 
the letter discusses which portion of any 
such information or evidence the veteran 
must provide and which portion the VA 
must provide.  

2.  After obtaining a newly signed 
authorization form from the veteran, seek 
records of his treatment by Dr. Rajesh 
Sethi of Neuroscience Consultants of 
Northern Virginia.  Pursue any logical 
follow-up in this regard, and keep the 
veteran informed accordingly.  

3.  Ask the veteran to provide a list of 
the names and addresses of all other 
private and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
neurological symptoms of his right upper 
and lower extremities since April 2002 
(when he was last examined for VA 
purposes).  Provide him with release 
forms and ask that a copy be signed and 
returned for each health care provider 
identified, and whose treatment records 
are not already contained within the 
claims file.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  Also inform the 
veteran that adjudication of his claims 
will continue without these records 
unless he is able to submit them.  Allow 
him an appropriate period to respond.  

4.  Thereafter, schedule an examination 
for VA purposes to determine the nature 
and severity of the veteran's 
neurological symptoms of the right upper 
and lower extremities as residuals of a 
cerebrovascular accident.  Send the 
claims folder to the examiner for review.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner is 
requested to answer the following 
questions:

a.  With respect to his neurological 
disability of the right upper 
extremity, does the veteran exhibit 
complete paralysis (i.e., drop of 
hand and fingers, perpetual flexion 
of the wrist and fingers, the thumb 
adducted falling within the line of 
the outer border of the index 
finger, inability to extend the hand 
at the wrist, inability to extend 
proximal phalanges of fingers, 
inability to extend the thumb, 
inability to laterally move the 
wrist, weakened supination of the 
hand and extension and flexion of 
the elbow, loss of synergic motion 
of extensors resulting in serious 
impairment of hand grip, and total 
paralysis of the triceps (occurring 
only as the greatest rarity)) or 
incomplete paralysis?  If any 
existing paralysis is incomplete, 
would you characterize it as mild, 
moderate, or severe?  If you cannot 
answer these questions, please state 
why.  

b.  With respect to his neurological 
disability of the right lower 
extremity, does the veteran exhibit 
complete paralysis (i.e., the foot 
dangles and drops, there is no 
active movement possible of muscles 
below the knee, flexion of the knee 
is weakened or (very rarely) lost), 
or incomplete paralysis?  If any 
existing paralysis is incomplete, 
would you characterize it as mild, 
moderate, moderately severe, or 
severe with marked muscular atrophy?  
If you cannot answer these 
questions, please state why.  

5.  Review the claims file and ensure 
that any remaining notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003) are 
fulfilled.  If the examination report is 
inadequate for any reason, return it for 
revision.

6.  Thereafter, if the claims for 
increased ratings remain denied, provide 
the veteran and his representative with a 
supplemental statement of the case.  
Ensure that the supplemental statement of 
the case contains notice of all relevant 
actions taken on the claims for benefits, 
including a summary of the evidence and 
analysis of all pertinent laws, 
regulations, and diagnostic codes.  Allow 
an appropriate period for response.

7.  Concerning the claim for service 
connection for PTSD, provide the veteran 
and his representative with a statement 
of the case and give them an opportunity 
to respond.  If, and only if, an adequate 
substantive appeal is timely submitted, 
return this claim to the Board for 
further appellate consideration (after 
all applicable duties to notify and 
assist have been fulfilled).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  Only a decision of the Board is appealable to the 
CAVC.  38 U.S.C.A. § 7252 (West 2002); 38 C.F.R. § 20.1100(b) 
(2003). 


